DETAILED ACTION
The present action is in response to the preliminary amendment filed May 1, 2020. Claim 1 has been cancelled. Claims 2-20 are currently pending and addressed below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed December 2, 2019 has been considered. It is acknowledged that the foreign and non-patent literature documents are found in the parent applications.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6-9 depend from cancelled claim 1. It is therefore unclear how the claims further limit a cancelled claim and it is unclear what is required of the claims. For examination, it is best understood that claim 6 should depend from claim 2.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-110 of U.S. Patent No. 8,950,461. Although the claims at issue are not identical, they are not patentably distinct from each other because the same subject matter is claimed in different terms. The patented predetermined threshold corresponds to the pending first threshold and reduced motor speed corresponding to the low-battery mode.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-29 of U.S. Patent No. 9,605,478. Although the claims at issue are not identical, they are not patentably distinct from each other because the same subject matter is claimed in different terms. The patented predetermined low-battery threshold corresponds to the pending first threshold. 
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 9,810,020. Although the claims at issue are not identical, they are not patentably distinct from each other because the same subject matter is claimed in different terms. 
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-27 of U.S. Patent No. 10,494,864. Although the claims at issue are not identical, they are not patentably distinct from each other because the same subject matter is claimed in different terms. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11, 13, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kovach et al. (US 5,990,646), hereinafter referred to as Kovach, in further view of Carmen et al. (US 2008/0260363), hereinafter referred to as Carmen.
Regarding claims 2-7, 10, and 19 Kovach discloses a motorized window treatment comprising: 
a top portion (headrail 102) configured to be mounted to a surface; 
a covering material (106) having a bottom end (bottom of curtain at bottom rail 104) configured to extend from the top portion; 
a motor drive unit (122) located within the top portion (Kovach: Figure 3), the motor drive unit comprising: a motor (122) configured to adjust a position of the covering material (106) between a fully- open position and a fully-closed position; and a controller (Kovach: Figure 13) configured to control the motor (122); and at least one battery holder (150) configured to hold at least one battery (152) generating a battery voltage for powering the motor drive unit (122).
Although Kovach discloses the controller controls the motor and the batteries operate the motor and further discloses a DC supply voltage, Kovach does not specifically disclose that the controller of the motor drive unit is configured to: compare a magnitude of the battery voltage of the at least one battery to a first threshold; determine whether the battery voltage is less than the first threshold; and operate the motor at a reduced motor speed when the battery 
Regarding claim 8, Kovach discloses filters are used to filter noise of the motor which is understood to be a battery monitor circuit coupled to the controller via a low-pass filter circuit and configured to provide a filtered control signal via the low-pass filter circuit; and wherein the controller is configured to determine the magnitude of the battery voltage by sampling the filtered control signal to collect a number samples and averaging the number of samples (Kovach describes an IR receiver is a TFMS 5.0.0 which filters and demodulates the signal and are read by the processor by sampling).  
Regarding claim 9, Kovach sets forth a bridge unit and a filter circuit having an input electrically coupled to receive the battery voltage from the at least one battery, and an output electrically coupled to the transistor-bridge circuit to conduct the pulse-width modulated load current; wherein the filter circuit is configured to conduct a substantially DC battery current from 
Regarding claim 11, Kovach discloses a drive shaft (136) rotatably coupled to the motor drive unit, wherein rotations of the motor cause rotations of the drive shaft.  
Regarding claim 13, Kovach discloses a rotational position sensor coupled to the drive shaft to enable the motor drive unit to sense movement of the drive shaft and determine a position of the covering material (magnetic or optical sensors).  
Regarding claim 14, Kovach discloses the covering material may be engaged by a user to manually adjust the covering material (via a manual switch 130), the motor drive unit configured to determine the position of the covering material (via position sensors) when the covering material is manually adjusted; wherein the motor produces an electromotive force when the covering material is manually adjusted, the electromotive force coupled to an input of the controller to cause the controller to change from a sleep mode to an active mode; and wherein, in the active mode, the controller is configured to receive and process a sensor signal received from the rotational position sensor to determine the position of the covering material when the covering material is manually adjusted.  
Regarding claim 15, Kovach discloses a supplemental power source (back up) configured to power the controller; and a memory configured to store data related to the determined position to prevent loss of the position data when the at least one battery is removed from the battery holder (the circuitry stores position information which is saved in the memory).  
Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Kovach and Carmen, as applied in claim 11 above, in further view of Yeh (US 2009/0199975) and Mullet et al. (US 6,605,910).
Regarding claim 12, Kovach discloses a drive shaft (136) connected to the motor drive unit. Kovach fails to disclose first and second drive shafts. However, Yeh discloses that it is known for a motorized window treatment to have first and second drive shafts (231) rotatably .  
Claims 16 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Kovach and Carmen, as applied in claim 11 above, in further view of Yu et al. (US 2008/0128097), hereinafter referred to as Yu.
Regarding claims 16 and 17, Kovach fails to disclose a spring assist assembly. However, Yu discloses a spring assist assembly (including constant-force spring) (14, 16, 42) coupled to a drive shaft (20). It would have been obvious to one having ordinary skill in the art to incorporate the teaching of a spring assist assembly of Yu into Kovach would have been .  
Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Kovach and Carmen, as applied in claim 11 above, in further view of Schweiss (US 6,199,617).
Regarding claim 18, Kovach fails to disclose a gear assembly. However, Schweiss discloses that it is known for a motor drive unit to comprise a gear assembly (169, 171, 269, 271) operatively coupled to an output shaft of the motor and two output gears located on each side of the motor drive unit, each of the output gears coupled to one of the first and second drive shafts (196, 296), the motor drive unit further comprising a coupling member coupled between the gear assembly and the output gears to enable rotations of the output shaft of the motor to result in rotations of the first and second drive shafts.  IT would have been obvious to one having ordinary skill in the art to incorporate the teachings of Schweiss and the gear assembly for the purpose of rotating the drive shaft as a known technique in the art.
Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Kovach and Carmen, as applied in claim 2 above, in further view of Frantz (US 4,395,135).
Regarding claim 20, Kovach discloses the at least one battery comprises a plurality of batteries in series coupled to a first diode. Kovach fails to disclose that first diode is coupled in parallel with a second diode that is coupled to a second plurality of batteries in series. However, such electrical arrangements such that batteries are in parallel is a well-known technique in the art since parallel connections increases current capacity and for providing back-up power. Frantz teaches providing a battery in a parallel connection with a first power supply to serve as a back-up power source. It would have been obvious to one having ordinary skill in the art at the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344.  The examiner can normally be reached on Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.